Per Curiam,
The contention of the Commonwealth on the trial of the prisoner was tha.t he killed the deceased in the perpetration of, or the attempt to perpetrate robbery, and that his offense was, therefore, murder of the first degree under the statute. The jury found him guilty of that crime, and, on this appeal from the judgment pronounced against him, his main complaint is that the learned trial judge erred in defining robbery to the jury. While it is the felonious and forcible taking from the person of another of goods or money to any value by violence or putting in fear, the. offense is complete if they are taken in the presence of the owner by violence or putting in fear. In other words, it is not necessary for the completion of the offense that they be taken from the person of the owner: 2 East P. C. C. 16, section 124; 2 Roscoe’s Criminal Evidence, 935; 2 Wharton’s Criminal Law, section 1081; Trickett’s Pennsylvania Criminal Law, 664; United States v. Jones, No. 15494 Federal *499Cases, 663. The first four assignments are dismissed. The ingredients necessary to constitute murder of the first degree having been proved to exist, the fifth assignment is overruled and the judgment is affirmed, with direction that the record be remitted for the purpose of execution.